Citation Nr: 0003439	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-40 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to a temporary total rating based upon a 
period of hospitalization from November 8, 1994 to December 
13, 1994, pursuant to 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1969 to December 
1971 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's service-connected nervous condition, and 
denied a temporary total rating based upon a period of 
hospitalization from November 8, 1994 to December 13, 1994.  
By rating action in January 1998 the RO granted a 30 percent 
rating for the veteran's service-connected PTSD (previously 
referred to a nervous condition).  The veteran has continued 
his appeal.  

The Board notes that at the May 1997 hearing, the veteran 
essentially claimed entitlement to service connection for 
alcohol abuse as secondary to the service-connected PTSD.  As 
this claim has not been addressed by the RO, it is referred 
to the RO for appropriate action.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

In May 1997 the veteran testified that he received treatment 
at the Canandaigua VA medical center (VAMC) from 1994 to the 
present and at the Buffalo VAMC in 1994 and 1995.  In July 
1997 the Buffalo VAMC advised that all of the veteran's 
treatment records were transferred to the Canandaigua VAMC.  
There are treatment records in the claims folder from the 
Canandaigua VAMC dated from 1991 to March 1995 only.  As the 
veteran has reported receiving regular treatment at the 
Canandaigua VAMC from 1994 to the present, it appears that 
there are additional treatment records that should be 
obtained.  Since VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain complete treatment records from 
the Canandaigua VAMC.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In March 1999 the veteran submitted, along with a waiver of 
initial review by the RO, a discharge summary dated in 
December 1998 showing that he was hospitalized for treatment 
for chronic, severe PTSD and major depression.  Fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
To that end, a VA psychiatric examination should be scheduled 
to evaluate the current severity of the veteran's service-
connected PTSD, and to include consideration of all treatment 
records.

The Board also notes that the schedular criteria by which 
PTSD is rated have been changed during the pendency of the 
veteran's appeal.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective Nov. 7, 1996).  Therefore, consideration of 
both old and new criteria should be accomplished, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and the criteria most 
favorable to the veteran's claim should be used.  

With regard to the claim for a temporary total rating based 
upon a period of hospitalization from November 8, 1994 to 
December 13, 1994 at the Canandaigua VAMC Hospital, the Board 
notes that the discharge summary and two clinical notes 
pertaining to this hospitalization have been associated with 
the claims folder.  It is unclear whether there may be 
additional clinical records from that period of 
hospitalization, and in the Board's judgment such records 
should be obtained.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since May 1997.  After obtaining 
any necessary releases, the RO should 
obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folders.  This should specifically 
include current treatment records from 
the Canandaigua VAMC, as well as any 
Canandaigua VAMC hospital clinic records 
dated from November 8, 1994 to December 
13, 1994.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
and its impact on his social and 
industrial adaptability.  It is 
imperative that the examiner review the 
claims folders prior to the examination, 
and that he/she review the revised 
criteria for rating psychiatric 
disabilities as discussed above, together 
with the criteria in effect prior to 
November 7, 1996.  The examiner should 
report the findings consistent with the 
revised regulatory criteria cited above.  
A Global Assessment of Functioning (GAF) 


score should be provided, and the 
examiner should explain the meaning of 
any score.  To the extent possible, the 
examiner should differentiate symptoms 
due to the PTSD from those which may be 
due to non-service connected alcoholism.  
The examiner should provide supporting 
rationale for any opinion rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


